 ROCKWELL CORP.55Rockwell International Corp.andCommunicationsWorkers of America,Local 3263.Case 10-CA-2081516 January 1986DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 5 September Administrative Law JudgePhilip P. McLeod issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel and the Charging Partyfiled briefs in response to the Respondent's excep-tions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.know which employees had signed authorization cardson behalf of the Union; soliciting and providing its em-ployees withassistancetowithdraw their authorizationcards from the Union; threatening employees with repris-als if employees joined, or engaged in activities on behalfof, the Union;and issuinga disciplinary written warningto, and later discharging, employee Kathy B. Denaplebecause of her activities on behalf of the Union.In itsanswer to the complaint, Respondent admittedcertain allegations, including the filing and serving of thecharge, itsstatus asan employer within the meaning ofthe Act, the status of the Union as a labor organizationwithin themeaning ofthe Act, and the status of variousindividuals as supervisors and agents of the employerwithin the meaning of Section 2(11) of the Act. Re-spondent denied havingengaged inany conduct whichwould constitute an unfair labor practice within themeaning of the Act.At the trial, all parties were represented and affordedfull opportunity to be heard,to examineand cross-exam-ine witnesses,and to introduce evidence. Following theclose of the trial, all parties filed timely briefs with mewhich have been considered.On the entire record in this case and from my observa-tion of thewitnesses, I make the followingORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, RockwellInternational Corp., Norcross, Georgia, its officers,agents, successors,and assigns,shall take the actionset forth in the Order.1The Respondenthas excepted to some ofthe judge's credibility find-ingsThe Board'sestablished policy is not to overrulean administrativelaw judge'scredibilityresolutions unless the clear preponderance of allthe relevantevidence convincesus that they are incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir 1951).We have carefullyexamined the record andfind nobasis for reversingthe findings.Milton D.Jones,Esq.,for the General Counsel.Gavin S.Appleby,Esq.andLawrence Ashe,Jr.,Esq. (PaulUastings,Janofsky &Walker),of Atlanta,Georgia, forthe Respondent.Kevin D.Fitzpatrick,Jr.,Esq.,of Decatur,Georgia, forthe Charging Party.DECISIONSTATEMENT OF THE CASEPHILIP P. MCLEOD, Administrative Law Judge. Thiscase was heard by me on June 10 and 11, 1985, in Atlan-ta,Georgia. It originated from a charge filed on March15,1985,by CommunicationsWorkers of America,Local 3263 (the Union), against Rockwell InternationalCorp. (Respondent).On April 19, 1985, a complaint and notice of hearingissued alleging, inter alia, that Respondent violated Sec-tion 8(a)(1) and (3) of the National Labor Relations Act,by threatening its 'employees that Respondent wouldFINDINGS OF FACTI.JURISDICTIONRockwellInternationalCo. is a Delaware corporationwith an office and place of business located at Norcross,Georgia,where it isengagedin the manufacture ofwiring harnessesused in guidedmissiles.During the past12months, which period is representative of all timesmaterial herein, Respondent sold and shipped from itsGeorgia facilities finished products valued in excess of$50,000 directly to customers located outside the State ofGeorgia. Respondent is, and has been at all times materi-al herein, an employerengaged incommerce within themeaning ofSection 2(6) and (7) of the Act.II.LABORORGANIZATIONCommunications Workers of America, Local 3263 is,and has been at all times material herein, a labor organi-zation within the meaning of Section, 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundAt facilities inNorcross and Duluth, Georgia, Re-spondent manufactures wiring harnesses used in guidedmissiles produced for the United States military.Wireharness assembly,where Kathy Denaple worked, in-volves the construction and soldering of a complex mazeof wires which, when completed, makes up a harness.The operation in question, is classified by the UnitedStates Government as "top secret."During July 1984, Communications Workers of Amer-ica,Local 3263, began an organizing campaign amongRespondent's employees. Director of Human ResourcesRon Rice admitted that he first learned of the union278 NLRB No. 13 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDcampaign on July 17 when he received a telephone callfrom one Tony Hightower. Hightower, who is not em-ployed by either Respondent or the Union, informedRice he felt it his duty to inform Rice that the Unionwas conducting an organizing campaign among Re-spondent's employees.Over the course of the nextmonth, Hightower telephoned Rice on several occasions,volunteering various information about the union cam-paign.According to Rice's uncontroverted testimony,Hightower estimated the number of authorization cardswhich had been signed, offered the names of the Union'sin-plant organizers, and offered to deliver the Union'sentire file regarding the campaign. According to Rice, herepeatedly refused these offers, but asked Hightowersimply if Hightower knew why employees might be mo-tivated to join or supporta union.The record is notclear whether Rice received any answer to this question.In late July 1984, Rice informed former Manager ofEmployee Relations Joe Middleton about these callsfrom Hightower. Current Manager of Employee Rela-tionsWanda Saed testified that she was not informed ofthe calls from Hightower. Nevertheless, Saed admitshaving heard rumors of union authorization cards beingpassed out in the plant during July 1984. Further, SaedandMiddleton conducted meetings with Respondent'ssupervisors during the first week of August 1984 to edu-catemanagement about basic principles of the NationalLabor Relations Act. It is clear that by early August,Respondent and all its supervisors were aware that anorganizing campaign was under way.Employee Kathy Denaple began to participate inunion activitiesin lateJuly 1984. According to Denaple,she has attended every one of the meetings which theUnion has held with employees, including July, August,September, October, and November 1984, as well as Jan-uary and February 1985. Denaple has distributed unionauthorization cards at Respondent's facility at varioustimes throughout the period from July 1984 throughFebruary 1985.B. Respondent's Meetings with EmployeesDenaple testified thatRespondent conducted twomeetings with employees, the first in October 1984 andthe second in November 1984, about a month after thefirstmeeting.According to Denaple, the first meetingtook place in the break room and was attended by about75 to 100 employees and 10 to 15 supervisors. Middletonaddressed the group, telling them that he knew there wasa union drive at Respondent's facility and authorizationcards were being distributed to employees. According toDenaple,Middleton then stated that even though theUnion had told employees the authorization cards wereconfidential, they really were not, and Middleton couldget copies of them. According to Denaple, Middletonalso told employees that he had "busted up" unionsbefore, and anyone who signed a union card could get itreturned to them by taking a sample letter from him,signing it, and returning it to him to forward to theBoard.According to Denaple, Middleton and anothersupervisor then distributed sample copies of an authoriza-tion-card-revocation-letter to employees, For reasonsex-limitationsSeptember 16, 1984plained,below I do not credit Denaple concerning thesignificant elements of this alleged meeting.EmployeeRonnieEmerson was called as a witness bycounsel for General Counsel. Emerson, like Denaple, tes-tified that he attended two meetings held bymanagementwith employees. Emerson placed the first meeting aboutamonth to 6 weeks after the Union's organizing cam-paign began,i.e.,in lateAugust 1984.1 Emerson, likeDenaple, testified thatMiddleton addressed a group of75 to 100 employees in the break room. According toDenaple,Middleton told employees that they did notneeda union.Emerson also testified that Middleton toldemployees he would get a copy of theirsigned union au-thorization cards because the Union would furnish himwith a copy of the cards as they were signed. Emersondid not recall anyone passing outa sampleletter to em-ployees at this meeting.Middleton and Saed both testified that on August 2and 3, 1984, they held small groupmeetingswith all em-ployees to discuss various union-related matters. Bothtestified that they read from preparedstatements fromwhich they did not deviate. The statements were intro-duced herein. The statement read by Middleton does notcontain any discussion of union authorization cards,while that read by Saed does. Saed informed employeesthat the authorization card was more than a simple dec-laration of interest in having an election conducted, thatit indeed authorized the Union to represent the individ-ual for purposes of collectivebargaining.Saed then con-tinued:If you have signed a card and now want to get itback, simply write a letter to the NLRB in Atlantaand to the main CWA office in Decatur. A sampleletter is in this handout with the addresses. Sendyour letter by certified mail.Saed and Middleton testified credibly that nothing elsewas said by either of them regarding union authorizationcards.Denaple testified that in the second meeting held bymanagement with employees which occurred in Novem-ber 1984, Middleton again addressed employees. Accord-ing to Denaple, this second meeting was attended by thesame individuals as the first meeting and was held in thesame place. Denaple testified that at this meeting, Mid-dleton told employees that they did not need a union.According to Denaple, Middleton also told the assem-bled group that a fellow employee had been cut by aunion representative in Respondent's parking lot whenthe individual refused to take a union authorization card.Finally,Denaple testified that Middleton gave employeesa list of questions to ask the Union.Employee Emerson dates the second' meeting about amonth after the first meeting, thereby placing it in lateSeptember 1984.According to Emerson, the secondmeeting was again attended,by approximately 75 to 100employees and conducted in the break room. Emerson,likeDenaple, testified that at this second meeting Mid-'The charge was filed on March 15, 1985, making the 10(b) statute of ROCKWELL CORP.dleton told employees that they did not needa union.According to Emerson, however, Middletonagain re-peated to employees that authorization cards were notconfidential and that the Union would let him know whosigned cards. Emerson expressly testified that Middletonmade this remark to employees at both meetings.Rice testified that the second set ofmeetings at whichRespondent representatives addressed employees regard-ing the unioncampaignoccurred on August 20 and 21.According to Rice, these were regularly scheduled meet-ings, and originally the union campaign was not a sched-uled part of the agenda. Union representatives, however,handbilledRespondent's facility on those dates. As aresult,Rice knew that the subject of a union was boundto come up in the already scheduled meetings. I creditRice in this regard. Rice then made some handwrittennotes on his copy of the meeting agenda in order to re-,spond to questions that might come up. Rice testifiedthat at one of the meetings, an employee asked if Rock-well would ever get to see the authorization cards whichhad been signed by employees. Rice then testified, "AndI said, at some point in this process, there has to be veri-fication of signatures.But Isaid, even if I were offeredthe opportunity to view these cards to know whether ornot you had signed one, I would refuse it." Rice testifiedthat this was the onlytimethe subject of card anonymityarose inany of the meetings. Middleton denied ever tell-ing employees that union cards were not anonymous orthat he would ever have the, opportunity to see them.Middleton is corroborated by Saed and Rice.According to all of Respondent's witnesses, the re-marks made at the all-employeemeetingson August 20and 21 were the lasttimethat Respondent has ever ad-dressed employees about the subject of the Union.[find the testimony of Rice, Middleton, and Saedmore reliable than that of Denaple and Emerson regard-ing Respondent'smeetingswith employees. The testimo-ny of Respondent'switnessesis'not only mutually cor-rolborative but is supported by copies of the actual re-marks read by Middleton and Saed to employees in thefirstmeeting and by Rice's notes relating to the secondmeeting. I credit the testimony of Middleton, Saed, andRice regarding these employee meetings. I find that Re-spondent held only two series of meetings with employ-ees at which the Union was discussed, the first aboutAugust 2 and 3, and the second about August 20 and 21.At no time did Middleton, or any other representative ofRespondent, threaten employees that Respondent wouldknow which employees had signed union authorizationcards.At themeetingson August 2 and 3, Respondentdid advise employees how to revoke their union authori-zation cards and provide employees with a 'sample letterthey might use for this purpose. I conclude, however,that Respondent's actions did not violate Section 8(a)(1)of the Act' as alleged, for two reasons. First, Respondentpassed out the sample letter to employees on'August 2and 3, 1984, more than a month prior to the applicable10(b) statute of limitations. Second, an employer maylawfully inform employees of their right to revoke au-thorization' cards, even if employees have not solicitedsuch information, as long' as the employer makes no at-tempt to ascertain whether employees avail themselves57of this right nor offers any assistance nor offers any as-sistance nor otherwise creates the impression that em-ployees are in peril by refraining from revoking theircards.Mariposa Press,273 NLRB 528 (1984). The facts inthis case do not warrant a conclusion that Respondentcreated the impression employees would be in peril ifthey chose not to revoke their authorization cards. Noris there any evidence that Respondent made any effort toascertainwhether employees actually chose to revoketheir cards. Accordingly, I find that Respondent did notviolate Section 8(a)(1) of the Act, as alleged, and I shalldismiss that allegation in the complaint.C. Supervisor Cash's Threats to DenapleDenaple testified that on two occasions, one in lateOctober 1984 and the other in late November 1984, Den-aple's supervisor, Brennice Cash, threatened her that herwork record would suffer for engaging in union activity.According to Denaple, on both of these occasions Cashsummoned Denaple to a conference room for a privateconversation. Denaple testified that the first conversationbegan by Cash asking Denaple if she was involved withthe Union. Denaple testified she replied that it was noneof Cash's business. According to Denaple, Cash thenstated-that if Denaple was involved with the Union, or ifshe stayed involved, it would hurt Denaple's workrecord. Cash denied that the alleged conversation withDenaple ever took place.Denaple testified that the second conversation beganby her again being summoned to a conference room byCash. Denaple testified Cash stated that if Denaple wasinvolved in the Union, Denaple was going to hurt herwork record. According to Denaple, Cash then statedthatDenaple did not need to be involved with a union,that the Company could straighten out any problems thatithad.Denaple replied that it -was her business if shewanted to be involved with the Union. Cash told Dena-ple she would only hurt herself. Denaple replied that herwork record should have' nothing to do with whethershe was involved with' the Union. According to Denaple,Cash stood up, said, "That would be all," and the con-versation ended. Cash' also denied that this second con-versation ever took place.According to Cash, the only conversation about theUnion that ever occurred between her and Denaple tookplace on the work floor and was initiated by Denaple.At some point during' August or early September 1984,Denaple remarked to Cash one day that she did not feelwell, that she had been to a union meeting the nightbefore, had stayed out late, and got drunk. According toCash, that' is all that was said.The conflict in testimony between Denaple and Cashregarding Cash's alleged threats is difficult to resolve.This is due in large part to the fact that the credibility ofboth Denaple and Cash leaves much to be desired. Nei-ther impressed me as telling the whole truth. Denapledemonstrated both a' tendency to alter the timing ofevents to bring critical events more closely together anda tendency to exaggerate. Denaple, for example, stated ina pretrial affidavit to an agent of the Board that she hadnever been disciplined prior to September 1984. At the 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrial,Respondent introduced evidence of discipline priorto that date.Denaple acknowledged the discipline, butclaimed that she had forgotten it. I found Denaple'sclaim incredible,particularly since that discipline in-volved an emotionally charged confrontation betweenher and Cash during which Denaple knocked a heavy in-dustrial lampto the floor,shatteringthe bulb.Even as Denaple testified,Iwas highly skeptical ofcertain portions of her testimony,particularly that relat-ed to these two alleged threatsby Cash.Denaple's de-scription of these two conversations is too brief and toomuch alike.Neither description included that certain vi-tality and spontaneity often characteristic of the truth. Iwondered at the time if Denaple had made up this testi-mony or perhaps was claiming two conversations whenin fact there had been only one, that one being moreremote in time from her discharge than Denaple cared toadmit.Cash's credibilitywas worse than that of Denaple.Cash demonstrated a consistent reluctance or refusal todirectly answer questions put to her.Further,itwas ap-parent that a significant portion of her testimony wasbased on assumptions and guesses about what mighthave,or in her opinion what must have,happened as op-posed to what she knew actually took place.When facedwith this faulty structure of her account of certainevents, Cash demonstrated belligerence and a willingnessto cling steadfastly to obvious absurdities as truth. Re-spondent introduced numerous documents from Cash inan attempt to establish that Denaple was a continuing be-havior problem.Nevertheless,Denaple's evaluations rateher work-related behavior as "satisfactory." Cash boldlyasserted that someone who was disruptive to the workforce warranted a "satisfactory"rating. Further,the evi-dence before me suggests rather strongly that Cash doc-tored one of the exhibits in this case. One of the exhibitsintroduced by Respondent through Cash contains a datein the upper right hand corner. A copy of the same ex-hibitgiven to counsel for Charging Party sometimebefore the trial does not contain a date.Cash testifiedthat the writing on the exhibit was hers and that sheplaced it on the exhibit at the time it was prepared. I findCash's claim anoutright fabrication.Between Denaple,who demonstrated some proclivityfor exaggeration,and Cash,who demonstrated an out-right willingness to fabricate evidence,I credit Denaple,at least in part. Although I cannot accept Denaple's ver-sion of two nearly identical conversations with Cashduring which Cash twice issued the same threat to Dena-ple, I do conclude that there was at least one such con-frontation between Cash and Denaple.I conclude,as tes-tified to by Denaple, that Cash asked Denaple if she wasinvolved with the Union. Denaple replied rather hostile-ly that it was none of Cash's business.I also credit Dena-ple that Cash told Denaple if she was involved with theUnion it would hurt her work record. Finally, I con-clude that it was in that same conversation that CashtoldDenaple she did not need to be involved with theUnion, that Respondent could straighten out any prob-lems that existed.Denaple no doubt again repeated thatitwas her business if 'she wanted to be involved with aunion.From Denaple's testimony,I am sure that what-ever discussion and confrontation took place betweenCash and Denaple, Cash ended it very abruptly, andDenaple returned to work.I so find.I also find Cash'sthreat that if Denaple was involved with the Union itwould hurt her work record to constitute a clear and un-equivocal threat of reprisal against Denaple in violationof Section 8(a)(1) of the Act.D. Denaple'sWrittenWarningOn the morning of January 25, 1985,supervisors Cashand Cheek conducted a meeting of employees in thewire harness department where Denaple worked. Cheektold the group that they had been spending too muchtime in the bathrooms,and had been playing their radiostoo loud.Employees in the department are allowed tolisten to radios while they work,but the radios must beequipped with earphones.Denaple spoke up at this meet-ing in response to Cheek,telling him that she did notthink the stereo headphones were too loud so thatanyone else could hear them.Denaple also stated thatthe wirecutting machine located in the department madea lot more noise than did the radios. Denaple went on tonote that employees had been promised the wirecuttingmachine would be taken out of their work area monthsbefore, but it was still there. Cheek responded that thewirecutting machines were companyproperty.Cash admitted that during this meeting Denaple wasspeaking on behalf of all the employees when she madethe remarks she did to Cheek.It is clear that Denaple,speaking out in this meeting as she did,perturbed Re-spondent.In fact,the possibility of giving Denaple awrittenwarning for speaking out was discussed withProductionManager GawainElliott shortly after ' themeeting.In describing the events which led up to. Re-spondent issuing a written warning to Denaple later that-same day for laughing on the job,Elliott testified aboutDenaple's remarksto Cheek inthe morning meeting:Because we had decidedat that time,that nobodyoverheard him and Kathy with this conversationwhere she dissented a little bit about the radios.And therefore, that didn't enter into anything onour-on behalf with this disciplinary action, here[concerning the laughing].Later in the same day,Denaple was in the ladies' rest-room when a joke was told. She came out of the rest-room and walked back to her workbench. Denaple, stilllaughing,sat down and began working.Cash testifiedthat although she was approximately 30 to 40 feet awayfromDenaple speaking on the telephone,Denaple'slaughter interfered with her ability to hold a telephoneconversation.Cash directed Associate Supervisor TimFranklin to tell Denaple to be quiet. Franklin did so.Denaple told Franklin she would stop laughing as soonas she could. Franklin immediately went to productionManager Elliott'soffice.By the time Elliott came outonto the work floor, Denaple had stopped laughing.Shortly after this incident, Franklin and Cash met withElliott and Employee Relations Representative DavidMagee in Elliott's office., Cash testified that these super-visors discussed Denaple's past work record and her dis- ROCKWELL CORP.ruption of the work force by her excessive laughter. Ac-cording to Cash, the group did not discuss Denaple'sconfrontation with Cheek during} the meeting that morn-ing.Elliott agreed with Cash, but admitted on cross-ex-amination that Denaple's confrontation with Cheek wasdiscussedwith Denaple at the time she was given thewritten warning for excessive laughter.Magee testified that he attended one meeting with El-liott at which time they discussed both the laughing inci-dent and Denaple's confrontation with Cheek. AccordingtoMagee, he met again the following morning with Cashand Elliott. They again discussed both Denaple's con-frontation with Cheek and the laughing incident. Mageethen called Denaple into the meeting. Denaple was ques-tioned about both the confrontation with Cheek in theemployee meeting and the laughing incident. AccordingtoMagee, Denaple acknowledged the laughing incident.In fact,Magee assertsthatDenaple admitted, "Yes, IguessI did use pretty poor judgment." I do not creditMagee. Magee impressedme aspurposely painting withthe broadest brush possible, filling. in details only .wherehe thought it would help Respondent's position. Mageestruck me as being concerned exclusively with convinc-ing the listener of his voracity,-with little regard for fac-tualaccuracy or substantive truth. I do not creditMagee's testimony about the real reason for- issuing awritten warning to Denaple. Referring to, Denaple's con-frontationwith Cheek as well as the laughing incident,Mageetestified:[W]e got to the written warning-well, in talkingtoKathy, and in helping [Cash, Franklin, and El-liott] and advising them as to what to do, it reallydidn't appear to me that the incident with Kathy,with Barry Cheek talking about the earphones, andall of that, really was so-outstanding.It was indica-tive of the same behavior,but it did not justify a writ-ten warning.However, the incident involving the laughing, Ispecifically; asked these guys, tell me, now, was herlaughing really disrupting people, and the whole bit.And they went through the whole shooting matchin saying, yeah, you_ know, a number of 'peoplethere - atwork-the same testimony that you'veheard before.Itwas after hearing that-and, then, after talkingto Kathy about that very issue in our meeting [andher admitting the laughing incident] . . . and it wason that basis, coupled with -all the other incidents,that I decided that I felt'that a written warning wasjustified.On January 28, 1985, Denaple was issued a writtenwarning for "allowing excessive laughing to disruptwork group" on January 25.Magee would ask me to believe Respondent consid-ered an, employee's open confrontation with a supervisorin an employee meeting to be "indicative of certain be-havior" but "not so outstanding'' as to `warrant a writtenwarning while at the same time accepting the propositionthat a minor laughing incident was so significant as toprompt thatsamewarning. Cash testified that employees59are permitted to talk while performing work, but are notpermitted to disrupt the work force. The recordis clearthatmany employees, including members of manage-ment, have laughed on the job without incident. Further,the wire harness work area is far from being quiet. 'Onthe' contrary, the wirecutting machine, which runs mostof the workday, is located in the area, producing such anoise that it is necessary to speak loudly to other peopleonly 3 or 4 feet away. Further, throughout about 90 per-cent of the workday, assemblers use heat guns in theirwork which makes a noise similar to electric hair blowdryers. Finally, most employees listen to radios with ear-phones throughout'the workday.It istoo much to be-lieve that with these many distractions, the simple laugh-ing incidentwithDenaple would warrant a writtenwarning. I conclude that the laughing incident simplyprovided Respondent with an excuse, a smokescreen, toissue the written warning to Denaple, when in fact thereal- incident which .precipitated the warning was D,ena-ple's confrontation with Cheek that same morning duringthe employee meeting. As Cash, acknowledged, Denaplewas speaking on behalf of all employees when she con-fronted Cheek in that meeting, and I conclude that indoing so Denaple ' was engaged in - concerted activitywhich =is protected by the Act.Meyers Industries, 268NLRB 493 (1984). Accordingly, 'I conclude that thewrittenwarning issued to Denaple violated Section8(a)(1) of the Act.E. Denaple's DischargeOn February 1, 1985, Saed was promotedtomanagerof employeerelations.One of her first acts in this capac-itywas to discharge six employees based on findings ofdrug use derived in urinalysistests.The tests had beenordered and conducted prior to.Saed's promotion. Whenevidence of drugs proved positive from thesetests, Saedwas the one to effectuate the dismissal of the employees.After the urinalysistestshad been taken, but before thedischarges were made, one of thesix employeesinvolvedapproached Denaple and asked her whether there wasanything the Union could do to help him if he was fired.Denaple replied that she would try to find out.On the.morning of February 7, the six employees weredischarged. Shortly thereafter,Saed and Magee went tothe -various supervisors at Respondent's Norcross andDuluth facilities to brief them about the discharges. Saedtestified:We were having-we were going around talkingto supervisors, explaining that discharge.Because itwas a very unsettling thing for our plant.Ihad taken the Duluth' buildings, the top two su-pervisors, I was out talking with them. Dave hadgonedown to talk to supervisors in the Norcross fa-cilities.Question [by Judge McLeod]: I take it, then, thatyou expected some adverse reaction on the part ofemployees?THE WITNESS: We expectedsomeconcern, Iguess. It looked like all we did was do urinalysis 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDtests, and let people go. And that was not the case,but that's what it looked like.Sometime around 9 or 9:30 a.m. on February 7, Denaplespoke with employee Blake Gubelli, a friend of one ofthe discharged employees, at the parts crib. Denapleasked Gubelli if he had heard anything about the urinaly-sis tests.Gubelli told Denaple that the six employees hadbeen discharged that morning. While Denaple was speak-ing to Gubelli, Elliott approached them. Elliott toldDenaple she was already in enough trouble and sheshould return to her work station. Elliott admits Denapleprotested that the six employees were discharged unfair-ly.Denaple asked whether all Respondent's employeeswould be given urinalysis tests.At approximately 10 a.m., Denaple approached Super-visor Cash and asked permission to leave work for theday at 10:30 a.m.2 Denaple told Cash that she needed thetime off to go to a job interview and attend to someother personal matters.3 Cash reminded Denaple that shehad missed a considerable amount of work and told Den-aple she could not afford to take off that much time.Cash then checked Denaple's attendance record and de-termined that Denaple's accumulated time away from thejob had dropped from 74.5 hours to 50.5 hours.4 Dena-ple testified that Cash agreed her attendance had im-proved and gave Denaple permission to leave. Denapleclaimed she specifically asked Cash whether she wouldbe terminated for leaving and that Cash assured her shewould not. I credit Denaple only in part as describedbelow.Cash claimed she told Denaple that Denaple"wouldat leastbe getting a written warning if she left."(Emphasis added.) I do not credit Cash that she madethis statement to Denaple. Nor do I credit Denaple thatCash actually gave Denaple permission to leave. I creditDenaple in part, and I conclude that Denaple did askCash if she would be fired for leaving. I also credit Den-aple that Cash said she would not be fired. I concludethat the matter was left hanging at that point, and neitherDenaple nor Cash made any attempt to be more specific.Denaple then informed Cash that she was going to leave,and did so.Shortly after Denaple left, Supervisors Cash, Elliott,and Magee met in Elliott's office to discuss the situationand to decide what type of discipline to give Denaple.Together, they considered the possibility of giving Dena-ple a written warning or terminating Denaple. While thismeeting was going on, Magee telephoned Saed. It wasSaed who made the decision to terminate Denaple. Saed2Denaple had come to work 2 hours early that day because of sched-uled overtimeaDenaple testified that she intended to go to the Union's office to dis-cuss the discharges The record is clear, however, that Denaple nevertold Respondent of her intention, and this itself played no part in her dis-charge4 Respondentmaintains an attendancepolicy that when an employeeaccumulates more than 40 hours' absence from work for any reason otherthan vacation during the immediately preceding 12 months, the employeeis subject to possible disciplinepursuantto Respondent's progressive dis-ciplmary system This policy employs a 12-month revolvingcalendar inwhich an absence is no longer counted in deternumng whether the totalexceeds 40 hours on the anniversary of that absence Absencesin excessof 40 hours do not resultin automaticdiscipline.The reason for the ab-sence is considered by Respondent when making that decision.thereafter obtained the concurrence of her supervisor,Ron Rice, director of human resources.Denaple was discharged the following day, February8, 1985.F. Analysis and Conclusions Regarding the DischargeRespondentassertsthat it was Denaple's overall at-tendance record and a history of disciplinary problemsrelated to disruptive behavior which led to her dischargeon February 8. Denaple was informed of her dischargeduring a meeting on that day with Cash, Elliott, andMagee. During that meeting, Denaple asked the reasonsfor her discharge. Elliott replied, "Work related behaviorand attendance." Denaple asked Cash if she was beingdischarged for leaving work early on February 7. Cashdid not reply. Elliott, however, responded that she wasnot being discharged for leaving on February 7, butrather because of her "overall attendance." When Dena-ple asked about her work-related behavior, Magee threwthe personnel file kept by Cash on the table and statedthat Respondent had had enough. Particularly because ofthe broadreasons assertedby Respondent for discharg-ing Denaple, it is necessaryto examineRespondent's po-sition at some length.Denaple began working for Respondent in November1979 as anassemblerin the wireharness area.During1982 she was promoted to the position of generalist,where she remained until her discharge in February1985.A generalist is a leadperson who the parties agreepossessesno supervisory authority as defined in the Act.A generalist, however, is responsible for leading thework of a particular group of assemblers. The group isassigned production quotas or targets. Generalists at-tempt to see to it that these quotas are met. Throughoutthe workday, they frequently discuss assembly problemswith individual employees as well as with various sup-port personnel. The generalist coordinates work sched-ules, sees toit that assemblers have needed parts, and ac-tually obtains needed partsand assistsin assembly wherenecessary.Denaple performed all of these functionsduring her tenure as a generalist. Brennice Cash wasDenaple's immediate supervisor throughout this period.Respondent employs a five-step disciplinary procedurewhich, on its face, "defines basic policy for employeedisciplinary situations." According to its terms, "with ap-proval of the employee relations representative, this dis-ciplinary procedure may be 'adjusted in accordance withthe severity of the violation." The five steps outlined inthisdisciplinaryprocedure are informal counseling,formal counseling, written warning, probation, and, ulti-mately, termination. The first two steps of this five-stepprocedure are defined as follows:1.Inform the employee of the problem.Recordthe date and topic on the Disciplinary Log Sheet(Form 441-A-21).2.If the violation continues,conduct a formalconversationwith the employee.Inform the em-ployee again of the problem and explain the Disci-plinary Procedure. ROCKWELL CORP.61Although it is not expressly required by the written dis-ciplinary procedure,Rice testified that supervisors arerequired to show employees the records of formal con-versations.Rice testified:Q.You don't-are employees supposed to beshown these formal entries on the 441-A-21?A. That transactiontakes place between the su-pervisor and the employee.As a general rule, wedo show it to them, yes.Q. But you don't-as a general rule,but you alsoallow for exceptions-A. Not typically, we do not.Q.-where employees are not shown any ofthese entries?A. No, we typically do not.Q. You typicallydo not,but that doesn'tanswerthe question.Do you or don't you?A. No, we do not.,With regard to Respondent's assertion that Denaple's at-tendance record was one of the two factors which led toher discharge,I first note that during January,February,and March 1984 Denaple was absent from work for sev-eral days due to her own illness and illnesses in herfamilywhichwere abnormal and not of a recurringnature.Those absences inflated her total'cumulativehours missed from work to an uncharacteristic high, andthroughout each calendar month of 1984 Denaple carrieda total, cumulative hours missed of approximately 65. InOctober,November,and December 1984,the runningtotalwas above 70 hours. When Denaple left work earlyon February 7 1985,however,several of those absencesno longer counted against Denaple because an absence isnot counted in determining the cumulative`hours after 1year has passed from that date of absence.On February'7,Denaple's cumulative hours missed totaled only 50.5hours.Thiswas no more, and in fact less,than Denaplehad carried throughout most of the months of 1984.Even though Denaple's attendance record was consider-ably better in February than it had been just a fewmonths earlier,Respondent claims that Denaple's attend-ance record was one of the two reasons why it dis-charged Denaple.Respondent asserts as its second reason for dischargingDenaple a general and ongoing pattern of disruptive be-havior.In analyzing this assertion,I first note there is noevidence of any discipline against Denaple prior to Janu-ary 1984.Rice testified that Denaple had engaged in dis-ruptive behavior on a continuing basis for 2 to 3 yearsprior to her discharge.Rice,however, was never person-ally involvedin any instanceof such behavior.Saed tes-tified thatDenaple had been a good employee for thefirst few years of her employment, but that she had beena disciplinary problem ever since. On closer examination,however,one notes that Saed did not assume her posi-tion until February 1, 1985,and her testimony is merelyher opinion based on general rumors.Elliott testified hesupervised Denaple during the time she held the positionof assembler.Elliott asserted that he disciplined Denapleon several occasions,but had since discarded written en-tries relating to that discipline.This testimony of Rice,Saed,and Elliott is far too generalized to be of any pro-bative value.Further,testimony regarding Denaple's al-leged work record prior to the time she became a gener-alist is both undocumented and of little consequence inview of her promotion to the generalist position.The first documented instance of any negative com-ments about Denaple'swork appears in her evaluationdated July 15, 1983.5This evaluation contains the com-ment,"Kathy needs to control unnecessary talkingduring working hours.Has been discussed.Needs to re-member to wear safety glasses." In spite of these com-ments, Denaple was rated"good"in the category of de-pendability and "satisfactory" in the category of work-related behavior.On January 9, 1984,Denaple and Cash became em-broiled in a heated discussion,afterwhich Denaple re-turned to her work station and pushed a lamp off hertable and onto the floor,causing thebulb toshatter.Cash approached Denaple and asked Denaple if she hadpushed the lamp on purpose.Denaple admits she toldCash she had,claiming she meant only that she pushedthe lamp on purpose,not that she meant for it to fallonto the floor.I strongly suspect that in the heat of theargument,that is not what Denaple meant at all, and infact she meant it exactly as Cash took it. Cash had a"formal conversation"with Denaple,informing Denaplethat with any further outbursts,further disciplinary stepsmight be skipped and result in her immediate termina-tion.In spite of this incident,Denaple,received an evalua-tion dated January 23,1984, in which she was actuallyrated higher by Cash in the area of"work-related behav-ior" than she had been in the preceding evaluation. Inthis later evaluation Denaple was rated as "satisfactory"in the area of dependability and "good"in the area ofwork-related behavior. The category of dependability in-cluded,the following remarks:"Kathy is showing an im-provement in attendance."The work-related behaviorcategory,did not contain any written remark,Denaple'soverall rating in that appraisal containedthe followingcomment:"Kathy'sgoal isto improve productivity,reduce squawks,6and control unnecessary talking in herarea."I do not take these remarks to refer to Denaple'sown conduct.In the area of "quantity," for example,Denaple's own productivity is rated as"excellent.Thisstandard applies to those who "regularly exceed require-ments, usually complete assignments ahead of schedule."The comments referring to Denaple'sgoals, therefore,more appropriately address her function as a lead personand refer to activities in her general work area. Dena-ple's goal,therefore,was to attempt to get employees inthe assembler category in her work area to be more pro-ductive and to reduce squawks. I have no reason to be-lieve that the comment in this evaluation referring to herneed to"control unnecessary talking in her area" is any5Respondent has its supervisors conduct semiannual evaluations ofeach employee.Supervisors prepare a written appraisalwhich is thenshown to and discussedwith the employee.Employees are evaluated infive areas:quantity, quality, job knowledge,dependability,and work-re-latedbehavior.In eachcategory,'employees are rated on a scale of fivegrades. outstanding,excellent,good, satisfactory,and unsatisfactory6A "squawk" isa technical term for a production error 62DECISIONSOF NATIONAL LABOR RELATIONS BOARDdifferent.The comment does not so much refer to Dena-ple herself being engaged in unnecessary talking as itdoes to employees in her work area. This comment issignificant in two respects. First, it evidences that otheremployees besides Denaple frequently spoke to one an-other during the workday. Second, it evidences thatwhile Respondent would like its lead persons to controlunnecessary talking in their work areas, prior to theadvent of union activity this, was treated simply as a"goal" by Respondent, and particularly by Cash. Similar"goals" were written- as comments on Denaple's evalua-tion even where she was rated as "excellent." Prior tothe advent of union activity, goals were simply that-goals.Denaple again received an evaluation from Cash onAugust 8, 1984. In this evaluation, Denaple again wasrated "good" in the area of dependability, punctuality,and attendance, in spite of the problems with her attend-ance record discussed above. In the area of work-relatedbehavior, Denaple was rated "satisfactory." Attached tothe appraisal was a page containing the following com-ments about Denaple's work-related behavior:During recent weeks Kathy has experienced be-havior and attitude problems that have been disrup-tive to the work force and caused a significantchange in both herself and the rating in this catego-ry.Kathy has the ability to reverse this trend andmust be willing to do so. Failure to resolve this situ-ation canonly affect future performance reviews oreven employment.Unfortunately, Cash did not elaborate on, or provideany specifics regarding, the "behavior and attitude prob-lems" referred to in this attachment to Denaple's apprais-al. I note that the appraisal was written very soon afterthe advent of union activity. I note too, however, thatnotes kept by Cash describe two incidents in early June1984, before the advent of union activity, during whichDenaple refused to perform certain work. I concludethat it was these incidents in early June to which Cashwas referring.Denaple denies that this page was attached to the ap-praisal atthe time it was shown to her. Although Cashhas already been shown to have altered one exhibit inthis proceeding in order to make it consistent with hertestimony, I conclude that the sheet attached to Dena-ple's August evaluation was there at the time the evalua-tionwas shown to and discussed with Denaple. I drawthis conclusion in part because the evaluation itself refersto the attachment on two separate occasions. I findwholly incredible, however, Cash's assertionthat disrup-tive behavior and attitude problems are consistent withthe "satisfactory" rating Cash gave to Denaple in thearea of work-related' behavior. That inconsistency lendssome ' credence to Denaple's claim that the attachmentwas not with the evaluation when it was shown to her.Nevertheless, I conclude otherwise for the reasons Ihave stated. The inconsistency between the "satisfac-tory" rating and the comments on the attachment leadsme to the conclusion that at the time of the appraisal inAugust 1984, whatever disruptive behavior Denaple mayhave been guilty of was considered by Cash as still beingrelativelyminor,notworthy of even a written repri-mand.From the time of this August 1984 evaluation to thetime of Denaple's discharge in February 1985, Cash doc-umented fiveinstancesof alleged disciplinary actionagainst Denaple.These documentsare inthe form of in-formal notes written by Cash to herself and then placedin a personnelfolder kept by Cash. The five incidentsoccurred in August and September 1984, well after theadvent of 'union activity.With certain exceptions notedbelow, I find itunnecessary to discussthese alleged inci-dentsin detail,for I find they had little to do with Dena-ple's discharge. Cash was shown these notes one by oneand asked to describe the incidents. Cash frequently hadno independent recollection of the events. Cash de-scribed several of them as "informal conversations" andseveral as"formal conversations." None of them weremade on the form referred to in Respondent's discipli-nary procedure. In spite of Rice's testimony,that supervi-sors are absolutely required to show an employee a copyof notes of formal conversations, Cash admitted bothwith regard to the alleged formal conversations as wellas theinformal conversations that she had not shown thenotes to Denaple. Thereisnoindicationwhatever thatDenaple was told these alleged incidents were even con-sidered official discipline. Denaple denies that several ofthe incidents even took place. Although I do not creditDenaple's denial that the events occurred, I do takeDenaple's testimony as a truthful denial that she has any,recollection of those events whatsoever. Cash's limitedattempt to reconstruct evensomeof those events oftenreflected guesswork and supposition. Cash's own inabil-ity to recall the alleged incidents, coupled with the infor-mality of the notes themselves and Denaple's inability torecall the incidents leads me to the conclusion that theseincidentswere never considered or treatedasdisci-pline-either formal or informal. Instead, they are simplynotes which Cash chose to produce for future reference.Cash's notes of a conversation with Denaple on Sep-tember 25, 1984, are particularly troublesome. Cash'snotes are, in the form of a letter to Denaple in whichCash rebuked Denaple for "excessive talking and behav-ior."Nevertheless,Cash made no claim that she evershowed this, document to Denaple. Nor did she testifywhether this document was intended to be informal dis-cipline, formal discipline, or perhaps even a writtenwarning.Ifind it incredible that if the document, wasshown to Denaple and was considered to be a writtenwarning Cash would not have said so. Denaple deniedhaving seen this document before, and I credit thatdenial. I am troubled by the fact that Cash was unable tooffer any specific facts regarding the incident which al-legedly, precipitated this document being produced. Cashseemed to offer this document almostas .anaside, saying,"I guess she had didit again."Assuming its authenticity,this document would appear to be very significant, par-ticularly if it was in fact a written warning to Denaple.The document concludes, "Be advised continued action ROCKWELL CORP.63of this type on your part will lead to more serious stepsin the disciplinary procedure." The apparent significanceof this document on its face as contrasted with Cash's in-ability to recall the facts surrounding it is particularlytroubling.Denaple testified to two conversations occur-ring in October and November 1984 during which Cashwarned Denaple that involvement with the Union couldhurt her work record. I have found that there were nottwo conversations like this, but only one. I strongly sus-pect that Denaple's timing is equally erroneous, and thatin fact the conversation between Cash and Denaplewhich led to the creation of Cash's notes dated Septem-ber 25 and the conversation in which Cash warned Den-aple against further involvement with the Union wereone and the same.The evidence in this case strongly points toward aconclusion that prior to the advent of -union activity,Denaple's alleged "disruptive behavior," i.e., conversa-tionswith fellow employees and occasional argumentswith Cash, was considered by Respondent as merely aminor irritation, not worthy of even a written reprimand.Soon after the advent of union activity, Respondent, andparticularlyCash, began to take a different view ofthings.The reason for Respondent's new approach wasaptly demonstrated by Cash's warning to Denaple thatgetting involved with the Union would hurt Denaple'swork record, as well as by Respondent's written warningtoDenaple on January 28, 1985, which was precipitatedby Denaple's confrontation with Cheek in the employee'meeting.This leads me then to question the real cause of Dena-ple's discharge on February 8. It must first be noted thatitwas Saed, not Cash, who decided to discharge Dena--ple. Saed began her new position on February 1. Duringher testimony, Saed first claimed that in early Februaryas apart of "getting on board in my job" she reviewedDenaple's personnel file. A few moments later, Saed al-tered her testimony,, saying that Magee, not Saed, "did achronology of events" regarding Denaple in order to seeifRespondent was "doing the fair thing." A momentlater, however, Saed again claimed that she was familiarwith, a particular incident involving Denaple based on"what I saw in the file." When counsel were finishedquestioning the witness, I returned to that point withSaed. My examination follows:JUDGE McLEOD: I want to go back for a momentto that period shortly after you took over. And youasked the professionals under you to tell you whatwas going on.THE WITNESS: Uh huh (affirmative).JUDGE McLEOD: When you did that, and KathyDenaple's name came to your attention, what formwas that in? Was that in the form of an oral report,or a written report, or what?THE WITNESS: As I recall, it was probably anoral report at that point.JUDGE McLEOD: All right. What, if anything,were you told about Kathy Denaple at that point?THE WITNESS: I was told that we had been goingthrough a series of counseling conversations withKathy. It was a variety of topics. It never seemedto be one focused issue. We would seem to get onething resolved, and kind of put aside, and somethingelse would kind of pop out.JUDGE McLEOD: Do you remember who toldyou that?THE WITNESS: Dave Magee.JUDGE McLEOD: Is he one of the three profes-sionals who worked for you?THE WITNESS: Yes, sir.JUDGE McLEOD: Were you told anything elseabout Ms. Denaple at that time?THE WITNESS: No, Sir.JUDGE McLEOD: What, if anything, did you doas a result of that?THE WITNESS: I did nothing.JUDGE McLEOD: Did you review the personnelfile?THE WITNESS: No. But at that particular point intime, I was really trying to handle these people thathad been discharged, or were going to be dis-charged for illegal narcotics, that's really what Iwas paying attention to those particular days.JUDGE McLEOD: Between the time that youaskedMr.Magee about things that were inprogress, and Ms. Denaple's name came to your at-tention, and the time that you later made the deci-sion to discharge Ms. Denaple, did you ever haveoccasion to review her personnel file?THE WITNESS: No, sir.Despite her claims to the contrary, it is clear that onFebruary 7, 1984, when Saed made the decision to dis-charge Denaple, Saed had not reviewed Denaple's per-sonnel file and knew no specifics about any instance ofalleged behavior problems by Denaple. All Saed knewwas what she had been told by Magee, that on severaloccasions Denaple had received informal counselling as aresult of alleged disruptive behavior with other employ-ees. I do not credit Saed's conflicting testimony that shewas aware of certain specific instances of such conductat the time she made the decision to discharge Denaplebecause I find such claims to be inconsistent with her an-swers to my questions quoted above.The final question then focuses on what conduct Den-aple engaged in on February 7, or what conduct SaedbelievedDenaple had engaged in on that day, whichcaused Saed to decide to discharge Denaple. The answerto that question is found in Saed's' own testimony. Dena-ple, it will be recalled, was discovered by Elliott whiletalking to employee Gubelli at the parts crib about thedischarge of the six other employees for failing to pass aurinalysis test.When Elliott confronted Denaple, Elliottwarned Denaple that she was already in enough troubleas it was and that she should return to her, work station.Elliott admits that Denaplc protested that the six dis-charges were unfair and discussed whether all Rockwellemployees would be given urinalysis tests.When Saedwas asked to relate her understanding of what happenedon February 7 which contributed to her decision to dis-charge Denaple, Saed testified 64DECISIONSOF NATIONALLABOR RELATIONS BOARDMy understanding was thatKathy hadlefther workstation at some point in time in the morning,I don'tknow exactly when.It evidently had something to dowith being upset over the terminationsfor use ofillegalnarcotics on our property,and she had told her super-visor Brennice[Cash] that she had to leave becauseshewas going for a job interview.[Emphasisadded.]When I asked Saed to be more specific about the conver-sation she had with Magee which caused Saed to makethe decision to discharge Denaple, Saed described thatconversation as follows:He [Magee] said,I am down here in Gawain [El-liott's] office.We have been reviewing Kathy Dena-ple.Thatshe had been disruptive in the morning overthe discharges,and she had subsequently left work,saying that she was going for a job interview. Shehad left in the middle of the shift.I said what-well, let's see, what did I say. I said,what do you think we ought to do about it. And hesaid,well,we're sitting here thinking about it, also,what to do about it. And I said, I think we ought todischarge her. And he said,well, I agree..I said, let me run it by Ron [Rice], to make surethat he approves this with us, and if he does, and allof us agree, then that's what we'll do. [Emphasisadded.]Saed's real reason for discharging Denaple is thus re-vealed. Simply put, Respondent was very concerned thatthe discharge of the six employees on the morning ofFebruary 7 would not be well received by other employ-ees.This is well established by Saed's own testimony.Saed and Magee both went to great lengths to meet withsupervisors to explain the discharges to them and preparethem for questions and comments from other employees.Denaple was the one employee who unabashedly pro-tested Respondent's discharge of the other six employees.She did so to Elliott in front of another employee. It isthis conduct by which Denaple "had been disruptive inthe morning over the discharges"and which caused herto be discharged. None of the other reasons advanced byRespondent for Denaple's discharge played any real partin that decision. Saed actually knew very little aboutDenaple's work record on February 7. What Saed knewwas that Denaple had allegedly disrupted employees inthe past and did so on February 7 by protesting the dis-charge of the six employees that morning. It was becauseof Respondent's concern over just such a protest that itdischarged Denaple in such a hasty manner, bypassing asitdid all other steps in the disciplinary procedure. AsSaed admits, only one other employee had ever been dis-charged by Respondent bypassing other steps in the dis-ciplinary procedure. On this one other occasion, the em-ployee in, fact left and never returned, and there wastherefore no reason or opportunity to make use of othersteps in the disciplinary procedure.Pursuant to, the Board's decision inWright Line,251NLRB 1083 (1980), in order to determine whether a dis-charge constitutes an unfair labor practice under Section8(a)(1) and (3) of the Act, one must apply a two-stepanalysis. First, it is the burden of the General Counsel toset forth a prima facie case supporting the conclusionthat protected conduct was a "motivating factor" behindthe employer's action. Once this burden has been met,the burden shifts to the employer to prove that the samedecisionwould have been made in the absence of theprotected conduct. Respondent claims that Denaple's dis-charge had nothing to do with her support for theUnion, and indeed that it believed union activity hadceased at its facility in August 1984. I do not credit thisassertion.Nevertheless, I conclude that even if this weretrue, the conduct for which Denaple was discharged onFebruary 7 was protected concerted activity within themeaningof the Act, as was her conduct which led to thewritten warning on January 25, 1985, as discussed above.As the BoardstatedinMeyers Industries,268 NLRB at497: "In general, to find an employee's activities to be`concerted',we shall require that it be engaged in withor on the authority of other employees, and not solely byand on behalf of the employee himself."Denaple had been asked for assistance by one of thesix employees facing impending discharge. Her conversa-tionwith fellow workers and with management aboutthe discharges was not only on behalf of other employ-ees, but was in fact authorized by at least one of them. Iconclude that Denaple's conduct on February 7 consti-tuted protected concerted activity encompassed by eventhe narrowest reading of the Board's decision inMeyersIndustries.Respondent's characterization of Denaple'sconduct on February 7 as "disruptive behavior" is noth-ing more than a euphemism for,Denaple's concerted ac-tivity in talking to other employees about the six dis-charges which had occurred that morning. Accordingly,I find that counsel for the General Counsel has estab-lished a prima facie case required by Wright Line, supra.For the following reasons, I conclude that Respondenthas failed to meet its burden of establishing that the samedecision would have been made even in the absence ofthe protected conduct.Referring to Denaple's conversations with fellow em-ployees on February' 7 about the discharges of the othersix,Respondent argues in its brief that "while her jobsometimes requires her to go to other locations, shespent far too much time away from her station on thatday."Elsewhere,Respondent argues thatDenaple"chose to ignore her job duties." Respondent argues thatDenaple's activities were thus not protected. Respond-ent, however, offered no evidence to establish that Dena-ple's timespent away from her normal work area onFebruary 7 was not in conjunction with her normalduties.As noted, Respondent concedes that Denaple'sjob sometimes requires her to go to other locations. Oneof these locations is the parts crib where Elliott discov-ered Denaple talking to Gubelli. Elliott testified that hehad gone to the parts crib at the request of two supervi-sors who had complained that Denaple had been disrupt-ing other employees. Insofar as it is intended to provewhat Denaple was doing at the parts crib, Elliott's testi-mony is the rankest hearsay. , Respondent could easilyhave produced one or both of the two supervisors re- ROCKWELL CORPferred to by Elliott, but it made no attempt to do so. IcreditDenaple that her trips away from her normalwork area on February 7 were in connection with herresponsibilities as a lead person. There is no reason what-ever to believe that her conversations with Gubelli andother employees on that day were not simply casual con-versationswhich arose in conjunction with her normalduties.Respondent has altogether failed to prove that onFebruary 7 Denaple in fact disrupted the work of otheremployees. I therefore find that Respondent has failed tocarry its burden underWright Line.,Accordingly, I findthatDenaple's discharge on February 8, 1985, was inviolation of Section 8(a)(1) of the Act.''CONCLUSIONS OF LAW1.Respondent Rockwell International Corp.,is an -em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2.Communications Workers of America, Local 3263,isa labor organization within the meaning of Section2(5) of the Act.3.About September 25; 1984, Respondent, actingthrough Supervisor Brennice Cash, threatened employeeKathy Denaple that if Denaple was involved with theUnion it would hurt her work record, and Respondentthereby violated Section 8(a)(1) of the Act.4.About January 28, 1985, Respondent issued a writ-ten warning to employee Kathy Denaple because of pro-tected concerted activityengaged inby her, and Re-spondent thereby violated Section 8(a)(1) of the Act.5.About February8,1985,Respondent dischargedemployee Kathy Denaple because of protected concertedactivity engaged in by her, and Respondent thereby vio-lated Section 8(a)(1) of the Act.6.Respondent did not threaten its employees that itwould know which employees had signed authorizationcards on behalf of the Union nor unlawfully solicit andprovide its employees with assistance to withdraw theirauthorization cards from the Union, and those allegationsof the complaint shall be dismissed.7.The unfair labor practices which Respondent hasbeen found to have engagedin, asdescribed above, havea close, intimate, and substantial relation to trade, traffic,and commerce among the several states and tend to leadto labor disputes burdening and obstructing commerceand the free flow of commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(a)(1) ofthe Act, I shall recommend that it be ordered to ceaseand desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.7 In view of my finding that Denaple's discharge violated Sec8(a)(1)of the Act, I find it unnecessary to consider whether it also violated Sec8(a)(3) as the remedy would not be affected65On the foregoing findings of fact and conclusions oflaw and pursuant to Section 10(c) of the Act, I, issue thefollowing recommended8ORDERThe Respondent, Rockwell International Corp., Nor-cross,Georgia, its officers, ' agents, 'successors, and as-signs, shall1.Cease and desist from(a)Threatening employees that if they engage in ac-tivities on behalf of, or support, Communications Work-ers of America, Local 3263, it will hurt their workrecord.(b) Issuing written warnings to, and discharging, em-ployees because they engage in concerted activitieswhich are protected by the Act.,'(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.Z.Take the following affirmative action necessary toeffectuate-the purposes and policies of the Act.(a)Offer Kathy Denaple immediate and full reinstate-ment to her former position or, if that position no longerexists, to a -substantially equivalent position without prej-udice to her seniority and other rights and privileges pre-viously enjoyed.(b)Make whole Kathy Denaple for any loss of earn-ings or benefits she may have suffered by reason of thediscrimination against her by payment to her of a sum ofmoney equal to the amount she normally would haveearned from the date of said discrimination to the date ofRespondent's offer of reinstatement, less net interim earn-ings,with backpay to be computed in the manner pre-scribed in FW. Woolworth Co.,90 NLRB 289 (1950),with interest to be computed in the manner prescribed inFlorida Steel Corp.,231 NLRB 651 (1977); see generallyIsis Plumbing Co.,138 NLRB 716 (1962).(c) Remove from its files the written warning issued toKathy Denaple dated January 28, 1985, as well as anyreference to the discharge of Kathy Denaple, and notifyher in writing that this has been done and that of the un-lawful warning and discharge will not be used againsther in any way.(d) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(e) Post at its Norcross and Duluth, Georgia, facilitiescopies of the attached notice marked "Appendix."98 If no exceptions are filed as provided by Sec. 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses9 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board " 66DECISIONSOF NATIONALLABOR RELATIONS BOARDCopiesof notices,on forms providedby theRegionalDirector for Region 10, after being signed by Respond-ent's representative,shall be postedby itimmediatelyupon receipt and be maintained for 60 consecutive daysin conspicuous places, including all places where noticesto employees are customarily posted.Reasonable stepsshall be takenby Respondentto ensure that the noticesare not altered, defaced,or coveredby any other materi-al.(f)Notify theRegionalDirectorinwritingwithin 20days from the date of this Orderwhat steps the Re-spondent has takento comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National LaborRelations Board hasfound that weviolated the National LaborRelationsAct and has or-dered us topost and abideby this notice.WE WILL NOT threatenemployees that if they engagein activitieson behalf of, or support,CommunicationsWorkers of America, Local 3263, it will hurt their workrecord.WE WILL NOT issue written warnings to,,or discharge,employees because they engage in concerted activitieswhich are protected by the Act.WE WILL NOT in any like or related manner interferewith,restrain,or coerce you in the exercise of the rightsguaranteedyou bySection7 of the Act.WE WILL offer Kathy Denaple immediate and full re-instatement to her former position or, if that position nolonger exists,to a substantially equivalent position, with-out prejudice to her seniority and other rights and privi-leges previously enjoyed.WE WILL make whole Kathy Denaple for any loss ofearnings or benefits she may have suffered by reason ofthe discrimination against herby payingher a sum ofmoney equal to the amount she normally would haveearned from-the date of her discharge to the date of theoffer of reinstatement,with appropriate interest.WE WILL remove from our files the written warningto Kathy Denaple dated January 28, 1985,as well as anyreference to the discharge of Kathy Denaple, and notifyher in writing that this has been done and that of the un-lawfulwarning and discharge will not be used againsther in any way.ROCKWELL INTERNATIONAL CORP.